 


113 HRES 163 EH: Electing a Member to certain standing committees of the House of Representatives.
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 163 
In the House of Representatives, U. S.,

April 16, 2013
 
RESOLUTION 
Electing a Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives: 

Committee on Oversight and Government Reform:Ms. Kelly of Illinois (to rank immediately after Ms. Duckworth).

Committee on Science, Space, and Technology:Ms. Kelly of Illinois.

 
 
Karen L. Haas,Clerk.
